Citation Nr: 0902582	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for impotence.

4.  Entitlement to service connection for a left hip 
disability on a de novo basis.  

5.  Entitlement to service connection for a bilateral 
shoulder blade disability.

6.  Entitlement to service connection for a left leg 
disability.  

7.  Entitlement to service connection for a prostate 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1958 to February 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The RO determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a left hip disability and considered this 
claim on a de novo basis.  A determination on whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's action, 
the Board must initially address the question of whether new 
and material evidence has been presented to reopen the claim 
of service connection for a left hip disability.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2008).  

However, as will be discussed below, the Board will find that 
the claim for service connection for a left hip disability is 
reopened, and that it may be considered on a de novo basis.  
The issues on the first page of this decision have been 
characterized to reflect this determination. 

The veteran withdrew his request for a hearing in September 
2008.  He submitted additional evidence in October 2008, but 
the veteran's representative submitted a waiver of RO review 
of this evidence in November 2008. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement with 
the September 2002 rating decision that denied entitlement to 
service connection for a left hip disability, a low back 
disability and impotency.  It was held that the back and hip 
were not shown related to service, and that impotency was not 
shown to be related to either disorder.  He was provided 
notice of the decision.

2.  The material received since September 2002 pertaining to 
the veteran's left hip includes evidence that was not 
previously considered, and which pertains to a stated reason 
for the original denial of the claim. 

3.  The evidence received since September 2002 regarding the 
veteran's claims for service connection for a low back 
disability and impotency consists of material that was either 
previously considered or which does not relate to an 
unestablished fact necessary to substantiate these claims.

4.  There is no evidence to confirm that the veteran 
sustained an injury to his left hip during active service or 
to demonstrate the presence of a left hip disability until 
many decades after discharge from service, and no medical 
opinion based on an accurate history that relates the current 
left hip disability to active service. 

5.  There is no medical evidence of a shoulder disability in 
service, and the evidence does not establish that the veteran 
currently has a shoulder disability that is separate from his 
service connected cervical spine disability.  

6.  There is no medical evidence of a left leg disability 
during service, and no evidence of a current left leg 
disability either due to service or a service connected 
disability.  

7.  There is no evidence of a prostate disability during 
service, and no evidence of a current prostate disability.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied 
entitlement to service connection for a left hip disability, 
a low back disability, and impotency is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008). 

2  The material received since September 2002 pertaining to 
the veteran's claim for service connection for a left hip 
disability includes evidence that is new and material, and 
the claim is reopened.  38 C.F.R. § 3.156(a) (2008). 

3.  The evidence received since September 2002 pertaining to 
the veteran's claim for service connection for a low back 
disability is not new and material.  38 C.F.R. § 3.156(a) 
(2008). 

4.  The evidence received since September 2002 pertaining to 
the veteran's claim for service connection for impotency is 
not new and material.  38 C.F.R. § 3.156(a) (2008). 

5.  A left hip disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

6.  A bilateral shoulder blade disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008). 

7.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

8.  A prostate disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the duty to notify the veteran has been met.  
The veteran was provided with preadjudication notification in 
an August 2004 letter.  This letter told the veteran what 
evidence was needed to substantiate the claims for service 
connection.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

The Board finds that the August 2004 letter contains the 
notification required by Kent.  This letter noted that the 
claims for service connection for a back disability and 
impotency had previously been denied.  It explained the bases 
for the previous denials and described the type of evidence 
that would be considered new and material.  As already noted, 
the August 2004 letter also provided notification pertaining 
to claims for service connection.  

The veteran was not provided with information pertaining to 
disability evaluations and effective dates until September 
2008, and his claims have not been readjudicated since the 
receipt of this information.  However, the Board finds that 
this does not result in any harm to the veteran.  His claims 
will be denied, and neither disability evaluations nor 
effective dates will be assigned.  Therefore, the failure to 
provide this information to the veteran cannot result in any 
harm to his claim, and the Board may proceed with 
adjudication of his appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Finally, the Board finds that the duty to assist the veteran 
has been met.  There is no indication that there are any 
relevant outstanding medical records which must be obtained.  
The veteran has withdrawn his request for a hearing.  
Although the veteran has not been afforded any examinations 
in conjunction with his claims, the Board finds that such 
examinations are not required.  The Board recognizes that the 
threshold for finding a link between a disability and service 
such as to trigger the need for an examination is low.  
However, it has not been met in this instance, and the record 
contains sufficient information to make a decision on each of 
the veteran's claims.  Without any contemporaneous evidence 
of a trauma, injury, or treatment in service, any opinion 
obtained from an examination would be speculative.  
Therefore, as there is no more assistance that can be 
provided to the veteran, the Board may proceed with 
adjudication of his claims.  

Service Connection

The veteran contends that he has developed several 
disabilities as a result of active service.  He argues that 
most of these disabilities began as a result of a fall from a 
rafter while training as an electrician during active 
service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from qualifying active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of arthritis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The record indicates that entitlement to service connection 
for a low back disability, a left hip disability and 
impotency were denied in an October 2000 decision of the 
Board.  This decision determined that the veteran's claims 
were not well grounded.  However, the VCAA was enacted in 
November 2000, and this legislation did away with the well 
grounded requirements.  Therefore, the VA again considered 
the veteran's claims for a low back disability, a left hip 
disability and impotency on a de novo basis, but denied each 
of these claims in a September 2002 rating decision.  The 
veteran was notified of this decision in a September 2002 
letter and provided with his appellate rights.  He did not 
submit a notice of disagreement with any of these decisions.  
Therefore, all three of these claims are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Hip

The evidence considered by the September 2002 rating decision 
included the veteran's service medical records, private 
medical records from Dr. J. dated March 1962; private medical 
records from the 1970s; a VA magnetic resonance imaging (MRI) 
study conducted in June 1997; a November 1998 diagnostic 
checklist from D.E.M., a urologist; a September 1999 VA X-ray 
study; various other private medical records from doctors, 
chiropractors, and therapists dated through 2000; various lay 
statements; photocopies of medical texts; and veteran's own 
statements and contentions.  

The September 2002 rating decision found that there was no 
record of treatment in service for a left hip disability, and 
no evidence of a relationship between his current left hip 
disability and active service.  

The evidence received since September 2002 consists mainly of 
photocopies of the evidence previously submitted.  However, 
the veteran has also submitted an August 2000 report from Dr. 
C.V.  This report states that the veteran suffered a fall 
while training in service in 1958.  He fell ten feet and 
landed on his buttocks.  The initial X-rays were negative, 
but the veteran reported thoracic back pain since that time.  
The veteran indicated his pain had increased over the last 15 
years.  The assessment included osteoarthritis of the left 
hip.  The examiner opined that the veteran's pain in his left 
hip was at least as likely as not the residual of the injury 
sustained in service.  

In addition, a March 2004 statement from Dr. J.P.G. notes 
that the veteran has severe osteoarthritis of the hip and 
requires a left total hip arthroplasty. 

The Board finds that the August 2000 report from Dr. C.V. is 
both new and material.  The report contains information that 
was not considered in the September 2002 rating decision.  
Furthermore, the opinion from Dr. C.V. addresses a stated 
reason for the denial of the veteran's claim, namely the lack 
of evidence of a relationship between the veteran's current 
hip disability and active service.  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Therefore, as the August 2000 report from Dr. C.V. is both 
new and material, the veteran's claim is reopened.  This 
issue will be addressed on a de novo basis below. 

Low Back

The evidence considered by the September 2002 rating decision 
was the same as already noted.  

The September 2002 rating decision found that there was no 
record of treatment in service for a low back disability, and 
no evidence of a relationship between his current low back 
disability and active service.  

The evidence received since September 2002 consists mainly of 
photocopies of the evidence previously submitted.  However, 
the August 2000 report from Dr. C.V. notes a history of 
thoracic back pain.  In addition, the doctor discussed the 
September 1999 VA X-ray which noted loss of disc height in 
the lower lumbar spine.  However, the assessment did not 
include a low back disability, and the doctor did not offer 
an opinion relating any current back findings to active 
service.  

The Board finds that the veteran has not submitted new and 
material evidence to reopen his previously denied claim for 
service connection for a low back disability.  Most of the 
evidence he has submitted was previously considered in 
September 2002.  Although the August 2000 report was not 
considered, it discusses the back only by way of history, and 
does not relate any current back disability to active 
service.  This information is not new, in that it discusses 
history and records that were previously considered, and it 
is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, his claim may not be reopened.  38 C.F.R. § 
3.156(a).

Impotence

The veteran currently argues that his impotence is secondary 
to his service connected back disability or his service 
connected hip disability.  At the time of the September 2002 
decision, he argued only that it was related to his back 
disability. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

The evidence considered in the September 2002 rating decision 
was the same as was considered in the claims for a low back 
disability and a hip disability.  This decision noted that as 
the claim for service connection for a back disability was 
being denied, there was no basis for a claim for service 
connection for impotence as secondary to that back 
disability. 

The evidence received since September 2002 consists of copies 
of the medical records and statements that were previously 
considered.  The August 2000 report from Dr. C.V. did not 
address the veteran's impotence, nor does the March 2004 
statement from Dr. J.P.G.  There are no medical opinions 
received since September 2002 that relates the veteran's 
impotence to either his back disability or his left hip 
disability.  As the veteran has not submitted any new 
evidence pertaining to impotence, his claim may not be 
reopened and his appeal is denied. 

Left Hip on a De Novo Basis

The veteran contends that his current left hip disability is 
the result of a fall in service.  He states that he fell 
approximately ten feet from a rafter onto his buttocks while 
training as an electrician.  The veteran believes that his 
left hip disability as well as most of his other disabilities 
is the result of this injury.  

Initially, the Board notes that this claim was reopened and 
considered on a de novo basis by the RO.  Therefore, the 
Board may proceed with de novo consideration without harm to 
the veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The service medical records show that the veteran's entrance 
examination was negative for a left hip disability.  These 
records are negative for an injury to the left hip due to a 
fall or other trauma.  No complaints regarding the left hip 
were recorded, and the veteran did not receive any treatment 
for a left hip disability.  These records do not contain an 
X-ray study of the left hip.  July 1958 records note 
complaints regarding the left arm, but there was no mention 
of the left hip or an injury.  The veteran denied any 
lameness; bone, joint, or other deformity, or other relevant 
findings on a January 1961 Report of Medical History.  The 
only history related to the left lower extremity reported by 
the veteran was cramps in the legs.  A January 1961 Report of 
Medical Examination stated that these cramps were muscular 
and occasionally occurred when swimming.  This examination 
found that the lower extremities and musculoskeletal system 
were normal.  

The initial post service medical records are March 1962 
treatment notes and a March 1962 letter from Dr. J.E.J.  The 
veteran had been seen for complaints of left arm and leg 
numbness.  The treatment notes state that the veteran noted 
left leg problems prior to entering service, and that he was 
seen for complaints of numbness in the left arm during 
service.  The veteran indicated that he had first felt pain 
in the thigh of his left leg sometime last fall.  He denied 
any previous accidents to consider as a trauma.  A notation 
apparently added by the veteran draws an arrow to this remark 
and states the doctor meant previous to the accident in 
service.  The letter states that the examination had been 
completely normal, including a careful and complete 
neurological examination.  

October 1978 private medical records refer to a fall last 
winter.  

A November 2000 VA examination of the spine notes that the 
veteran reported an injury due to a fall during service in 
1958 in which he landed on his buttocks.  The left hip was 
not examined and there was no note of any left hip problems.  
However, the examiner noted that it was possible that the 
injury to the buttocks and the spine could have led to the 
problems in his neck.  

The August 2000 report from Dr. C.V. states that the veteran 
suffered a ten foot fall onto his buttocks while training in 
service in 1958.  The initial X-rays were said to be 
negative, but the veteran reported thoracic back pain since 
that time.  The veteran indicated his pain had increased over 
the last 15 years.  The assessment included osteoarthritis of 
the left hip.  The examiner opined that the veteran's pain in 
his left hip was at least as likely as not the residual of 
the injury sustained in service.  

In addition, a March 2004 statement from Dr. J.P.G. notes 
that the veteran has severe osteoarthritis of the hip and 
requires a left total hip arthroplasty. 

The Board finds that evidence does not support entitlement to 
service connection for a left hip disability.  The evidence 
demonstrates that the veteran has a current left hip 
disability, and this disability has been related to the 
veteran's reported fall in service by Dr. C.V.  However, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran sustained an injury to his left 
hip during service.  

As noted above, the service medical records are completely 
negative for evidence of a left hip disability or a trauma in 
which a left hip disability could have been sustained.  His 
left hip was normal upon discharge from service.  
Furthermore, the March 1962 records from Dr. J.E.J. note that 
the veteran denied any trauma.  In spite of the veteran's 
additions to these records, there is no indication that Dr. 
J.E.J. was aware of any inservice injury, as the March 1962 
letter said all findings were normal and suggested that the 
veteran's symptoms were the result of his belief that his 
legs were of unequal length.  All studies at that time were 
interpreted as revealing normal physical findings.

The initial evidence of a left hip disability is dated many 
years after discharge from service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, although Dr. D.V. has related the veteran's left 
hip disability to service, the Board notes that the history 
on which this opinion was based was apparently provided 
entirely by the veteran, and is entirely unsupported by the 
other evidence of record.  In fact, it is contradicted by the 
March 1962 records in which the veteran denied a trauma.  An 
opinion based upon an inaccurate factual premise has no 
probative value, and the statement of Dr. D.V. does not 
provide a basis for service connection.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Therefore, as there is no there is no evidence to confirm 
that the veteran suffered an injury to his left hip during 
active service or to demonstrate the presence of a left hip 
disability until many decades after discharge from service, 
entitlement to service connection for this disability is not 
warranted.  

Shoulder Blades

The veteran argues that he has pain located in each shoulder 
blade which he attributes to active service.  

The Board notes that service connection has already been 
established for traumatic arthritis of the cervical spine.  
Service connection for radiculopathy of the right upper 
extremity and left upper extremity has also been established.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Therefore, any 
disability of the shoulder blades would have to be separate 
and distinct from the disability for which service connection 
has already been established.  

The service medical records are entirely negative for any 
evidence of a disability of the shoulder blades.  The January 
1961 discharge examination found that the upper extremities 
were normal.  

The post service medical records include a June 1997 
interpretation of an MRI and X-ray studies by S.K.R., a 
chiropractor.  He stated that the films were consistent with 
findings of an injury to the cervical and thoracic regions, 
more prominent in the cervical.  They were also consistent 
with the veteran's neck and arm pain, and he believed it may 
explain the constant pain in the left shoulder blade area.  

January 1998 private medical records state that the veteran 
has a history of a chronic left shoulder and back pain for 
many years.  The history of the injury to the spine was 
noted.  The veteran stated that the pain was mainly behind 
the left scapula.  This had been present since the fall but 
had increased during the previous two years.  On examination, 
there was pain with palpation of the medial aspect of the 
left scapula.  The shoulder joint appeared stable.  There was 
some mild difficulty in bringing the left arm above 90 
degrees, as well as some mild discomfort with resistance to 
left shoulder abduction.  There was no evidence of bicipital 
tendinitis bilaterally.  The assessment noted that veteran 
has pain radiating to the left arm, most likely due to 
cervical foraminal stenosis.  However, there was also a 
tender spot in the medial aspect of the left scapula that 
might be due to bursitis.  

The November 2000 VA examination of the spine noted that the 
veteran complained of weakness and stiffness in the shoulder, 
neck and upper back area.  He also reported a constant ache 
in the left shoulder.  The impression was of traumatic 
arthritis to the cervical spine.  A separate diagnosis of a 
shoulder disability was not reached. 

The veteran was afforded an additional VA examination of the 
spine in November 2004.  The history of the veteran's injury 
with neck and shoulder pain was noted.  Following 
examination, the diagnosis was severe cervical spine 
osteoarthritis with spinal stenosis.  The examiner opined 
that the pain in the left arm was due to nerve root 
compression in the spine.  

The Board finds that the evidence does not support 
entitlement to service connection for a bilateral shoulder 
disability.  The evidence is completely negative for 
complaints or findings pertaining to the right shoulder.  As 
for the left shoulder, the veteran reports that he has 
experienced pain since his fall during service.  However, the 
service medical records are negative for a left shoulder 
injury, as are the veteran's initial post service medical 
records.  Complaints of a left shoulder disability were first 
recorded in 1997, which is 36 years after the veteran's 
discharge.  Furthermore, although January 1998 records note 
that the veteran might have bursitis of the left shoulder, 
subsequent examinations failed to reach a definitive 
diagnosis of a left shoulder disability.  In fact, the June 
1997 chiropractor's report suggests that the veteran's left 
shoulder pain is actually the result of neck pain, and the 
two VA examinations further suggest that the left shoulder 
pain is related to the service connected neck problems.  
Therefore, in the absence of medical evidence of a shoulder 
disability in service, and in the absence of a definitive 
diagnosis of a separate and distinct disability of the either 
shoulder, entitlement to service connection for a bilateral 
shoulder disability is not warranted.  

Left Leg

The veteran contends that he has a left leg disability as a 
result of active service.  He further argues that his 
disability is related to his left hip disability.  

The service medical records note that the veteran answered 
"yes" to a history of cramps in the legs on the Report of 
Medical History obtained at discharge.  The January 1961 
discharge examination noted that this referred to occasional 
leg cramps when swimming.  The examination found that the 
lower extremities were normal.  

The post service medical records include the March 1962 
treatment notes and a March 1962 letter from Dr. J.  The 
veteran had been seen for complaints that included leg 
numbness.  The treatment notes state that the veteran noted 
left leg problems prior to entering service.  The veteran 
indicated that he had first felt pain in the thigh of his 
left leg sometime last fall.  He denied any previous 
accidents to consider as a trauma.  A notation apparently 
added by the veteran draws an arrow to this remark and states 
the doctor meant previous to the accident in service.  The 
letter states that the examination had been completely 
normal, including a careful and complete neurological 
examination.  

A January 1998 private examination noted that the veteran was 
limping on the left side.  He had a slight leg length 
discrepancy.  The examiner believed that the veteran probably 
had a left sacroiliac dysfunction that was contributing to 
his low back pain, but the examiner did not state why the 
veteran was limping or enter a diagnosis of a left leg 
disability. 

The Board finds that entitlement to service connection for a 
left leg disability is not warranted.  The service medical 
records are negative for evidence of an injury to or 
treatment regarding the left leg, and the lower extremities 
were normal at discharge.  Although the March 1962 records 
refer to left leg numbness, this was noted to have begun 
prior to service, and the veteran denied any trauma.  More 
importantly, the examination was negative for a left leg 
disability.  The January 1998 examination noted limping but 
did not relate this to either service, a service connected 
disability, or a separate disability of the left leg.  The 
remainder of the medical records is also negative for a left 
leg disability.  Therefore, without evidence of a left leg 
disability during service, and without evidence of a current 
left leg disability either due to service or a service 
connected disability, service connection may not be 
established.  

Prostate

The veteran has not made any specific contentions pertaining 
to his claimed prostate disability.  

The service medical records are negative for evidence of a 
prostate disability.  

In addition, the veteran has not submitted any evidence of a 
current prostate disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Therefore, without evidence of a prostate disability in 
service and without medical evidence of a current prostate 
disability, service connection may not be established. 



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a left hip disability; to 
this extent only the veteran's appeal is granted. 

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disability; the 
appeal is denied. 

New and material evidence has not been submitted to reopen a 
claim for service connection for impotence; the appeal is 
denied. 

Entitlement to service connection for a left hip disability 
on a de novo basis is denied. 

Entitlement to service connection for a bilateral shoulder 
blade disability is denied. 

Entitlement to service connection for a left leg disability 
is denied. 

Entitlement to service connection for a prostate disability 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


